—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of engaging in violent conduct, assaulting another inmate, possessing a weapon, creating a disturbance and engaging in unauthorized organizational activity. The misbehavior report related that, according to confidential information received by the correction officer who authored the report, petitioner was a high ranking member of the “Neta” gang who ordered another member to cut the face of a new inmate suspected of being a *605rival “Blood” gang member. Petitioner’s contention that the Hearing Officer erred in relying on the confidential information without first assessing the reliability of such information is unpreserved for our review (see, Matter of Handley v Selsky, 282 AD2d 798). In any event, our review of the in camera material indicates that the confidential information was sufficiently detailed to permit the Hearing Officer’s independent assessment of reliability and credibility (see, id.; Matter of Peters v Goord, 280 AD2d 738). Accordingly, we conclude that the confidential information, together with the misbehavior report and testimony adduced at the hearing, constitute substantial evidence to support the determination of guilt (see, 7 NYCRR 270.3 [b] [2]; Matter of Peters v Goord, supra).
Cardona, P. J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.